DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
 
Response to Amendment
This action is in response to amendments and remarks filed on 07/05/2022. Claims 1, 3, 6-11, 13, and 16-28 are considered in this office action. Claims 1, 6-7, 11, and 16-17 have been amended. Claims 2, 4-5, 12, and 14-15 have been cancelled. Claims 21-28 have been added. Claims 1, 3, 6-11, 13, and 16-28 are pending examination. The 35 U.S.C. 112(b) rejections of claims 6-7 and 16-17 have been withdrawn in light of the instant amendments.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
None of the cited references, alone or in combination, disclose or suggest the newly amended limitations of the independent claims

Applicant’s argument A. with respect to the independent claims pertains to newly added claim limitation amendments which have been considered and addressed as detailed below under Claim Rejections.

Claim Interpretation - 35 USC § 112
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  in claims 1 and 11.
In particular, the phrase “an operator control part” in each of claims 1 and 11 is a generic placeholder having no specific structural meaning for performing the claimed function; the generic placeholder is modified by functional language “by which an operator control process is carried out for a communication device”; and the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is described in the specification in paragraphs [0011] and [0012]. Paragraph [0011] describes an operator control part as haptic operator control elements, gaze tracking devices, 3D position determining units, driver/front seat passenger recognition systems and/or gesture recognition devices. Paragraph [0012] describes the operator control part as embodied in examples as a push switch and/or a rotary switch or as a touch input display. Therefore, the operator control part is construed as an input switch (push or rotary), a touch input display, and other input devices as listed in paragraph [0011], and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-11, 13, and 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over DE102009018678 to Vollmerhaus et al. (hereinafter Vollmerhaus) in view of DE102014214516 to Kerschbaum et al. (hereinafter Kerschbaum), in view of Cuddihy et al. (US 2015/0268746 A1), and further in view of Reilhac (US 2016/0280234 A1).
Regarding Claim 1, Vollmerhaus teaches “An operator control device for a motor vehicle (Par. [0002] lines 1-2 teaches a motor vehicle controlled by an operating unit) having a driving mode and a stationary mode (Par. [0011], “speed other than zero” and “standstill of the vehicle”), the operator control device comprising: an operator control part by which an operator control process is carried out for a communication device (Par. [0002] lines 4-5 teaches an operating device (operator control part) that interacts with a communication device via an operating process (operator control process)); and a control device which is coupled to the operator control part (Par. [0001]; “used in many of the applicant’s vehicles under the name iDrive”) and is configured to provide at least a driver of the motor vehicle with a first selection of operator control options for the communication device in the stationary mode, and with a second selection of operator control options for the communication device in the driving mode (Par. [0011] lines 1-4 teaches an assignment of the operating options for the driver is determined for when the vehicle is stationary with the engine idle (first selection of operator control options in a stationary mode) and when the vehicle is travelling at a speed other than zero (second selection of operator control options in a driving mode)) (para [0012]; “[f]or the driver only, the scope of the operating processes for him can be all the smaller, the higher the vehicle speed and / or the frequency of changes in the direction of the travel”), wherein the operator control options of the second selection are selected as a function of [a parameter] (Par. [0012] lines 1-7 teaches the assignment of operating options when the vehicle is driving (i.e. the selection of the second selection of operator control options) can be different for different traffic situations; for example, the number of possible operating procedures for the driver while the vehicle is moving can be smaller or larger as a function of certain parameters)”, however Vollmerhaus does not explicitly teach selecting the operator control options of the second selection as a function of “a degree of automation of the driving mode” and “wherein the first selection of operating options includes an option of Bluetooth coupling of the communication device to a mobile terminal device, wherein the second selection of operation options does not include the option of Bluetooth coupling of the communication device to the mobile terminal device when a driver assistance system is not activated, and wherein the second selection of operation options includes the option of Bluetooth coupling of the communication device with the mobile terminal device when the driver assistance system is activated”.
	From the same field of endeavor, Kerschbaum teaches selecting the operator control options of the second selection as a function of “a degree of automation of the driving mode (Par. [0009] line 1 to Par. [0010] line 3 teaches keeping the driver’s attention and preventing him from falling asleep by entertaining the driver with audiovisual content when driving with a high degree of automation, where the higher the degree of automation of the vehicle, the more “boring” it is for the driver (implying that the higher the degree of automation, the more “bored” the driver will be, and the more audiovisual content is produced to prevent the driver from falling asleep); Par. [0021] lines 1-5 teaches the content produced can include a representation of a means of communication, a video and/or TV image display, and an interactive maintenance instruction such as an implementation guide (i.e. operator control options))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Vollmerhaus to incorporate the teachings of Kerschbaum to have the function by which the control options of the second selection are selected taught by Vollmerhaus be a function of the degree of automation as taught by Kerschbaum.
	The motivation for doing so would be to ensure the driver can be entertained during monotonous journeys in a highly automated vehicle while still being able to quickly take over driving tasks or the intervene to correct the driving situation in the event of a fault in a driver assistance system (Kerschbaum, Par. [0019] lines 10-14).
	However, the combination of Vollmerhaus and Kerschbaum does not explicitly teach “wherein the first selection of operating options includes an option of Bluetooth coupling of the communication device to a mobile terminal device, wherein the second selection of operating options does not include the option of Bluetooth coupling of the communication device to the mobile terminal device when a driver assistance system is not activated, and wherein the second selection of operating options includes the option of Bluetooth coupling of the communication device with the mobile terminal device when the driver assistance system is activated”.
	From the same field of endeavor, Cuddihy teaches “wherein the first selection of operating options includes an option of Bluetooth coupling of the communication device to a mobile terminal device, wherein the second selection of operating option does not include the option of Bluetooth coupling of the communication device to the mobile terminal device (Par. [0010] lines 5-10 teaches certain touchscreen operations are not allowed when attempted by the driver of a vehicle moving above a predetermined minimal speed (e.g., above 0 mph), including pairing a Bluetooth phone (implying that when the vehicle is stationary and not moving above the predetermined minimal speed, the operating options includes the option of pairing a Bluetooth phone (mobile terminal device) with the vehicle (communication device))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Vollmerhaus and Kerschbaum to incorporate the teachings of Cuddihy to include in the first selection of operating options taught by the combination of Vollmerhaus and Kerschbaum an option of Bluetooth coupling of the communication device to a mobile terminal device as taught by Cuddihy.
	The motivation for doing so would be to reduce driver distractions as much as possible (Cuddihy, Par. [0001] lines 2-3).
	However, the combination of Vollmerhaus, Kerschbaum, and Cuddihy does not explicitly teach wherein the second selection of operating options does not include the option of Bluetooth coupling “when a driver assistance system is not activated, and wherein the second selection of operating options includes the option of Bluetooth coupling of the communication device with the mobile terminal device when the driver assistance system is activated”.
	From the same field of endeavor, Reilhac teaches wherein the second selection of operating options does not include the option of Bluetooth coupling “when a driver assistance system is not activated, and wherein the second selection of operating options includes the option of Bluetooth coupling of the communication device with the mobile terminal device when the driver assistance system is activated (Par. [0011] lines 1-9 teaches the vehicle-specific communication device can be designed to set up the communication connection to the portable communication terminal with the air of a standardized communication protocol including “Bluetooth Low Energy” standard; Par. [0013] lines 1-11 teaches exclusively in the automatic driving mode (when the driver assistance system is activated), the driver has the possibility of operating the communication terminal via the user interface in the vehicle, and when the motor vehicle is switched from the automatic driving mode to the manual driving mode (when the driver assistance system is not activated), the communication connection between the motor vehicle and the communication terminal is interrupted (implying that when the driver assistance system is not activated, the option to couple to portable communication terminal using Bluetooth is not included in the selection of operation options, and when the driver assistance system is activated, the option to couple to portable communication terminal using Bluetooth is included in the selection of operation options))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Vollmerhaus, Kerschbaum, and Cuddihy to incorporate the teachings of Reilhac to have the second selection of operating options taught by the combination of Vollmerhaus, Kerschbaum, and Cuddihy not include the option of Bluetooth coupling the mobile terminal device when the driving assistance system is not activated and include the option of Bluetooth coupling the mobile terminal device when the driving assistance system is activated as taught by Reilhac.
	The motivation for doing so would be to ensure the driver can concentrate on events on the road and is not distracted from the road situation by the operation of the communication terminal (Reilhac, Par. [0013] lines 11-14).
Regarding claim 3, the combination of Vollmerhaus, Kerschbaum, Cuddihy, and Reilhac teaches the operator control device as claimed in claim 1, and further teaches “wherein the second selection comprises all operator control options of the first selection if a fully automated or driverless driving mode is present (Kerschbaum, Par. [0010]; audiovisual content selections are made available when driving with a high degree of automation and implicitly would not be available when driving without a high degree of automation, that is, with only audio options offered in the first selection as taught in Par. [0002] and therefore selection two comprises all operator options of the first selection)”.
Regarding claim 8, the combination of Vollmerhaus, Kerschbaum, Cuddihy, and Reilhac teaches the operator control device as claimed in claim 1, and further teaches “wherein the second selection comprises at least one operator control option which is not contained in the first selection (Kerschbaum, para [0019]; provides option of audiovisual content for highly automated of automated states, and which is not provided in non-highly or non-fully automated states)”.
Regarding claim 9, the combination of Vollmerhaus, Kerschbaum, Cuddihy, and Reilhac teaches the operator control device as claimed in claim 8, and further teaches “wherein the second selection comprises at least one operator control option of the first selection (Kerschbaum, para [0002]; audio only options such as radio or music)”.
Regarding claim 10, the combination of Vollmerhaus, Kerschbaum, Cuddihy, and Reilhac teaches the operator control device as claimed in claim 1, and further teaches “wherein the second selection comprises at least one operator control option of the first selection (Kerschbaum, para [0002]; audio only options are available in both automated and non-automated driving states)”.
Regarding claim 21, the combination of Vollmerhaus, Kerschbaum, Cuddihy, and Reilhac teaches the operator control device as claimed in claim 1, and further teaches “wherein the number of operator control options of the second selection is larger the higher the degree of automation of the driving mode (Vollmerhaus, Par. [0012] lines 1-7 teaches the assignment of operating options when the vehicle is driving (i.e. the selection of the second selection of operator control options) can be different for different traffic situations; for example, the number of possible operating procedures for the driver while the vehicle is moving can be smaller or larger as a function of certain parameters) (Kerschbaum, Par. [0009] line 1 to Par. [0010] line 3 teaches keeping the driver’s attention and preventing him from falling asleep by entertaining the driver with audiovisual content when driving with a high degree of automation, where the higher the degree of automation of the vehicle, the more “boring” it is for the driver (implying that the higher the degree of automation, the more “bored” the driver will be, and the more audiovisual content is produced to prevent the driver from falling asleep); Par. [0021] lines 1-5 teaches the content produced can include a representation of a means of communication, a video and/or TV image display, and an interactive maintenance instruction such as an implementation guide (i.e. operator control options))”.
Regarding claim 22, the combination of Vollmerhaus, Kerschbaum, Cuddihy, and Reilhac teaches the operator control device as claimed in claim 1, and further teaches “wherein the operator control part is assigned a proximity sensor system (Vollmerhaus, Par. [0007]; proximity sensor system) by which access of the driver or of a passenger to the operator control part is sensed (Vollmerhaus, Par. [0008]; “the proximity sensors… detect the access of the driver and front passenger”), and the control device is further configured to provide the driver and the passenger with different operator control options in the second selection as a function of access of the driver or the passenger which is sensed by the proximity sensor system (Vollmerhaus, Par. [0011]; “the destination input for a navigation device can only be possible for the driver when vehicle is at a standstill, for the front passenger, on the other hand, at any time”; the control device is further configured to provide the driver and the passenger with different control options in the selection as a function of the driver or the passenger which is sensed by the proximity sensor because the passenger can input a destination at any time, but the driver can do so only when the vehicle is at a standstill)”.
Regarding claim 23, the combination of Vollmerhaus, Kerschbaum, Cuddihy, and Reilhac teaches the operator control device as claimed in claim 22, and further teaches “wherein the number of operator control options for the driver rises as the degree of automation of the driving mode increases (Vollmerhaus, Par. [0012] lines 1-7 teaches the assignment of operating options when the vehicle is driving (i.e. the selection of the second selection of operator control options) can be different for different traffic situations; for example, the number of possible operating procedures for the driver while the vehicle is moving can be smaller or larger as a function of certain parameters) (Kerschbaum, Par. [0046] lines 26-27 teaches if the vehicle is in a semi-automated driving mode, the possible areas for content (i.e. number of operator control options) are expanded (larger) for the driver (i.e. the higher the degree of automation, the larger the amount of content is produced))”.
Regarding claim 6, the combination of Vollmerhaus, Kerschbaum, Cuddihy, and Reilhac teaches the operator control device as claimed in claim 23, and further teaches “wherein the operator control options for the driver are equal to the operator control options for the passenger if a fully automated or driverless driving mode is present (Kerschbaum, para [0019]; driver can be entertained with visual or audiovisual media content with a highly automated or fully automated vehicle)”.
Regarding claim 7, the combination of Vollmerhaus, Kerschbaum, Cuddihy, and Reilhac teaches the operator control device as claimed in claim 22, and further teaches “wherein the proximity sensor is assigned a sensing unit which is configured to confirm the sensed access (Vollmerhaus, para [0010] and [0012]; switch that can only be accessed by the passenger; the switch may be activated for enhanced safety to ensure only the passenger is presented with the first selection of operator control options during a traffic situation with special driving dynamics)”.
Regarding Claim 11, Vollmerhaus teaches “A method for operating an operator control device for a motor vehicle (Par. [0002] lines 1-2 teaches a motor vehicle controlled by an operating unit) having a driving mode and a stationary mode (Par. [0011], “speed other than zero” and “standstill of the vehicle”), the operator control device having an operator control part by which an operator control process is carried out for a communication device (Par. [0002] lines 4-5 teaches an operating device (operator control part) that interacts with a communication device via an operating process (operator control process)) and a control device which is coupled to the operator control part (Par. [0001]; “used in many of the applicant’s vehicles under the name iDrive”) and is configured to provide at least a driver of the motor vehicle with a first selection of operator control options for the communication device in the stationary mode, and with a second selection of operator control options for the communication device in the driving mode (Par. [0011] lines 1-4 teaches an assignment of the operating options for the driver is determined for when the vehicle is stationary with the engine idle (first selection of operator control options in a stationary mode) and when the vehicle is travelling at a speed other than zero (second selection of operator control options in a driving mode)) (para [0012]; “[f]or the driver only, the scope of the operating processes for him can be all the smaller, the higher the vehicle speed and / or the frequency of changes in the direction of the travel”), the method comprising the acts of: providing at least the driver of the motor vehicle with the first selection of operator control options for the communication device in the stationary mode, and the second selection of operator control options for the communication device in the driving mode (Par. [0011] lines 1-4 teaches an assignment of the operating options for the driver is determined for when the vehicle is stationary with the engine idle (first selection of operator control options in a stationary mode) and when the vehicle is travelling at a speed other than zero (second selection of operator control options in a driving mode)) (para [0012]; “[f]or the driver only, the scope of the operating processes for him can be all the smaller, the higher the vehicle speed and / or the frequency of changes in the direction of the travel”), wherein the operator control options of the second selection are selected as a function of [a parameter] (Par. [0012] lines 1-7 teaches the assignment of operating options when the vehicle is driving (i.e. the selection of the second selection of operator control options) can be different for different traffic situations; for example, the number of possible operating procedures for the driver while the vehicle is moving can be smaller or larger as a function of certain parameters)”, however Vollmerhaus does not explicitly teach “determining a degree of automation of the driving mode”, selecting the operator control options of the second selection as a function of “a degree of automation of the driving mode”, and “wherein the first selection of operating options includes an option of Bluetooth coupling of the communication device to a mobile terminal device, wherein the second selection of operation options does not include the option of Bluetooth coupling of the communication device to the mobile terminal device when a driver assistance system is not activated, and wherein the second selection of operation options includes the option of Bluetooth coupling of the communication device with the mobile terminal device when the driver assistance system is activated”.
	From the same field of endeavor, Kerschbaum teaches “determining a degree of automation of the driving mode (Par. [0031] lines 2-3 teaches checking whether the vehicle is being operated in a highly automated or fully automated operating mode)”, selecting the operator control options of the second selection as a function of “a degree of automation of the driving mode” (Par. [0009] line 1 to Par. [0010] line 3 teaches keeping the driver’s attention and preventing him from falling asleep by entertaining the driver with audiovisual content when driving with a high degree of automation, where the higher the degree of automation of the vehicle, the more “boring” it is for the driver (implying that the higher the degree of automation, the more “bored” the driver will be, and the more audiovisual content is produced to prevent the driver from falling asleep); Par. [0021] lines 1-5 teaches the content produced can include a representation of a means of communication, a video and/or TV image display, and an interactive maintenance instruction such as an implementation guide (i.e. operator control options))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Vollmerhaus to incorporate the teachings of Kerschbaum to include in the method taught by Vollmerhaus determining a degree of automation of the driving mode as taught by Kerschbaum and to have the function by which the control options of the second selection are selected taught by Vollmerhaus be a function of the degree of automation as taught by Kerschbaum.
	The motivation for doing so would be to ensure the driver can be entertained during monotonous journeys in a highly automated vehicle while still being able to quickly take over driving tasks or the intervene to correct the driving situation in the event of a fault in a driver assistance system (Kerschbaum, Par. [0019] lines 10-14).
	However, the combination of Vollmerhaus and Kerschbaum does not explicitly teach “wherein the first selection of operating options includes an option of Bluetooth coupling of the communication device to a mobile terminal device, wherein the second selection of operating options does not include the option of Bluetooth coupling of the communication device to the mobile terminal device when a driver assistance system is not activated, and wherein the second selection of operating options includes the option of Bluetooth coupling of the communication device with the mobile terminal device when the driver assistance system is activated”.
	From the same field of endeavor, Cuddihy teaches “wherein the first selection of operating options includes an option of Bluetooth coupling of the communication device to a mobile terminal device, wherein the second selection of operating option does not include the option of Bluetooth coupling of the communication device to the mobile terminal device (Par. [0010] lines 5-10 teaches certain touchscreen operations are not allowed when attempted by the driver of a vehicle moving above a predetermined minimal speed (e.g., above 0 mph), including pairing a Bluetooth phone (implying that when the vehicle is stationary and not moving above the predetermined minimal speed, the operating options includes the option of pairing a Bluetooth phone (mobile terminal device) with the vehicle (communication device))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Vollmerhaus and Kerschbaum to incorporate the teachings of Cuddihy to include in the first selection of operating options taught by the combination of Vollmerhaus and Kerschbaum an option of Bluetooth coupling of the communication device to a mobile terminal device as taught by Cuddihy.
	The motivation for doing so would be to reduce driver distractions as much as possible (Cuddihy, Par. [0001] lines 2-3).
	However, the combination of Vollmerhaus, Kerschbaum, and Cuddihy does not explicitly teach wherein the second selection of operating options does not include the option of Bluetooth coupling “when a driver assistance system is not activated, and wherein the second selection of operating options includes the option of Bluetooth coupling of the communication device with the mobile terminal device when the driver assistance system is activated”.
	From the same field of endeavor, Reilhac teaches wherein the second selection of operating options does not include the option of Bluetooth coupling “when a driver assistance system is not activated, and wherein the second selection of operating options includes the option of Bluetooth coupling of the communication device with the mobile terminal device when the driver assistance system is activated (Par. [0011] lines 1-9 teaches the vehicle-specific communication device can be designed to set up the communication connection to the portable communication terminal with the air of a standardized communication protocol including “Bluetooth Low Energy” standard; Par. [0013] lines 1-11 teaches exclusively in the automatic driving mode (when the driver assistance system is activated), the driver has the possibility of operating the communication terminal via the user interface in the vehicle, and when the motor vehicle is switched from the automatic driving mode to the manual driving mode (when the driver assistance system is not activated), the communication connection between the motor vehicle and the communication terminal is interrupted (implying that when the driver assistance system is not activated, the option to couple to portable communication terminal using Bluetooth is not included in the selection of operation options, and when the driver assistance system is activated, the option to couple to portable communication terminal using Bluetooth is included in the selection of operation options))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Vollmerhaus, Kerschbaum, and Cuddihy to incorporate the teachings of Reilhac to have the second selection of operating options taught by the combination of Vollmerhaus, Kerschbaum, and Cuddihy not include the option of Bluetooth coupling the mobile terminal device when the driving assistance system is not activated and include the option of Bluetooth coupling the mobile terminal device when the driving assistance system is activated as taught by Reilhac.
	The motivation for doing so would be to ensure the driver can concentrate on events on the road and is not distracted from the road situation by the operation of the communication terminal (Reilhac, Par. [0013] lines 11-14).
Regarding claim 13, the combination of Vollmerhaus, Kerschbaum, Cuddihy, and Reilhac teaches the method as claimed in claim 11, and further teaches “wherein the second selection comprises all operator of options of the first selection if a fully automated or driverless driving mode is present (Kerschbaum, para [0010]; audiovisual content selections are made available when driving with a high degree of automation and implicitly would not be available when driving without a high degree of automation, with only audio options offered in the first selection as taught in para [0002]; therefore selection two comprises all operator options of the first selection)”.
Regarding claim 18, the combination of Vollmerhaus, Kerschbaum, Cuddihy, and Reilhac teaches the method as claimed in claim 11, and further teaches “wherein the second selection comprises at least one operator control option which is not contained in the first selection (Kerschbaum, para [0019]; provides option of audiovisual content for highly automated of automated states, and which is not provided in non-highly or non-fully automated states)”.
Regarding claim 19, the combination of Vollmerhaus, Kerschbaum, Cuddihy, and Reilhac teaches the method as claimed in claim 18, and further teaches “wherein the second selection comprises at least one operator control option of the first selection (Kerschbaum, para [0002]; audio only options such as radio or music)”.
Regarding claim 20, the combination of Vollmerhaus, Kerschbaum, Cuddihy, and Reilhac teaches the method as claimed in claim 11, and further teaches “wherein the second selection comprises at least one operator control option of the first selection (Kerschbaum, para [0002]; audio only options are available in both automated and non-automated driving states)”.
Regarding claim 24, the combination of Vollmerhaus, Kerschbaum, Cuddihy, and Reilhac teaches the method as claimed in claim 11, and further teaches “wherein the number of operator control options of the second selection is larger the higher the degree of automation of the driving mode (Vollmerhaus, Par. [0012] lines 1-7 teaches the assignment of operating options when the vehicle is driving (i.e. the selection of the second selection of operator control options) can be different for different traffic situations; for example, the number of possible operating procedures for the driver while the vehicle is moving can be smaller or larger as a function of certain parameters) (Kerschbaum, Par. [0009] line 1 to Par. [0010] line 3 teaches keeping the driver’s attention and preventing him from falling asleep by entertaining the driver with audiovisual content when driving with a high degree of automation, where the higher the degree of automation of the vehicle, the more “boring” it is for the driver (implying that the higher the degree of automation, the more “bored” the driver will be, and the more audiovisual content is produced to prevent the driver from falling asleep); Par. [0021] lines 1-5 teaches the content produced can include a representation of a means of communication, a video and/or TV image display, and an interactive maintenance instruction such as an implementation guide (i.e. operator control options))”.
Regarding claim 25, the combination of Vollmerhaus, Kerschbaum, Cuddihy, and Reilhac teaches the method as claimed in claim 11, and further teaches “wherein the operator control part is assigned a proximity sensor system (Vollmerhaus, Par. [0007]; proximity sensor system) by which access of the driver or of a passenger to the operator control part is sensed (Vollmerhaus, Par. [0008]; “the proximity sensors… detect the access of the driver and front passenger”), and the control device is further configured to provide the driver and the passenger with different operator control options in the second selection as a function of access of the driver or the passenger which is sensed by the proximity sensor system (Vollmerhaus, Par. [0011]; “the destination input for a navigation device can only be possible for the driver when vehicle is at a standstill, for the front passenger, on the other hand, at any time”; the control device is further configured to provide the driver and the passenger with different control options in the selection as a function of the driver or the passenger which is sensed by the proximity sensor because the passenger can input a destination at any time, but the driver can do so only when the vehicle is at a standstill)”.
Regarding claim 26, the combination of Vollmerhaus, Kerschbaum, Cuddihy, and Reilhac teaches the method as claimed in claim 25, and further teaches “wherein the number of operator control options for the driver rises as the degree of automation of the driving mode increases (Vollmerhaus, Par. [0012] lines 1-7 teaches the assignment of operating options when the vehicle is driving (i.e. the selection of the second selection of operator control options) can be different for different traffic situations; for example, the number of possible operating procedures for the driver while the vehicle is moving can be smaller or larger as a function of certain parameters) (Kerschbaum, Par. [0046] lines 26-27 teaches if the vehicle is in a semi-automated driving mode, the possible areas for content (i.e. number of operator control options) are expanded (larger) for the driver (i.e. the higher the degree of automation, the larger the amount of content is produced))”.
Regarding claim 16, the combination of Vollmerhaus, Kerschbaum, Cuddihy, and Reilhac teaches the method as claimed in claim 26, and further teaches “wherein the operator control options for the driver are equal to the operator control options for the passenger if a fully automated or driverless driving mode is present (Kerschbaum, para [0019]; driver can be entertained with visual or audiovisual media content with a highly automated or fully automated vehicle)”.
Regarding claim 17, the combination of Vollmerhaus, Kerschbaum, Cuddihy, and Reilhac teaches the method as claimed in claim 25, and further teaches “wherein the proximity sensor is assigned a sensing unit which is configured to confirm the sensed access (Vollmerhaus, para [0010] and [0012]; switch that can only be accessed by the passenger; the switch may be activated for enhanced safety to ensure only the passenger is presented with the first selection of operator control options during a traffic situation with special driving dynamics)”.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over DE102009018678 to Vollmerhaus et al. (hereinafter Vollmerhaus) in view of DE102014214516 to Kerschbaum et al. (hereinafter Kerschbaum), in view of Cuddihy et al. (US 2015/0268746 A1), in view of Reilhac (US 2016/0280234 A1), and further in view of Kaiser et al. (WO 2016/096700 A1).
Regarding claim 27, the combination of Vollmerhaus, Kerschbaum, Cuddihy, and Reilhac teaches the operator control device as claimed in claim 1, however the combination of Vollmerhaus, Kerschbaum, Cuddihy, and Reilhac does not explicitly teach “wherein the driver assistance system includes a lane keeping assistant”.
	From the same field of endeavor, Kaiser teaches “wherein the driver assistance system includes a lane keeping assistant (Par. [0123]-[0125] teaches a lane departure warning (LDW) can be activated, and status changes that affect either the driver or the motor vehicle 1 can be detected with a detection device 6, where if the detection device 6 detects a change in status, the display of the buttons 11 in the dynamic area 9 are adjusted with the control device 3 (i.e., the operating control options are changed))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Vollmerhaus, Kerschbaum, Cuddihy, and Reilhac to incorporate the teachings of Kaiser to have the driver assistance system taught by the combination of Vollmerhaus, Kerschbaum, Cuddihy, and Reilhac be a lane keeping assistant as taught by Kaiser.
	The motivation for doing so would be to reduce distraction during operation of the motor vehicle and reduce risk of accidents (Kaiser, Par. [0010] lines 3-5).
Regarding claim 28, the combination of Vollmerhaus, Kerschbaum, Cuddihy, and Reilhac teaches the method as claimed in claim 11, however the combination of Vollmerhaus, Kerschbaum, Cuddihy, and Reilhac does not explicitly teach “wherein the driver assistance system includes a lane keeping assistant”.
	From the same field of endeavor, Kaiser teaches “wherein the driver assistance system includes a lane keeping assistant (Par. [0123]-[0125] teaches a lane departure warning (LDW) can be activated, and status changes that affect either the driver or the motor vehicle 1 can be detected with a detection device 6, where if the detection device 6 detects a change in status, the display of the buttons 11 in the dynamic area 9 are adjusted with the control device 3 (i.e., the operating control options are changed))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Vollmerhaus, Kerschbaum, Cuddihy, and Reilhac to incorporate the teachings of Kaiser to have the driver assistance system taught by the combination of Vollmerhaus, Kerschbaum, Cuddihy, and Reilhac be a lane keeping assistant as taught by Kaiser.
	The motivation for doing so would be to reduce distraction during operation of the motor vehicle and reduce risk of accidents (Kaiser, Par. [0010] lines 3-5).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Lathrop et al. (US Patent Publication No. 2014/0277896) teaches in paragraph [0046] making more options available to a driver from the infotainment system (a communication device), when the vehicle is in an autonomous driving mode, which options are not appropriate during manual driving.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665